Title: From John Adams to Hendrik Bicker, 6 November 1780
From: Adams, John
To: Hendrik, Bicker


     
      Sir
      Amsterdam Novr. 6. 1780
     
     Mr. Blomberg is so ill, that he cannot Speak, upon Business, which obliges me, to beg the Favour of your Advise, whether I ought to give more than according to the following Plan.
      
     
      A
      
      Interest
      5 Pr. Cent Pr. Annum for 10 years.
     
     
      
      
      To the House for negotiating the Capital
      1 Pr. Cent.
     
     
      
      
      To the Undertakers to furnish the Capital
      1 Pr. Cent
     
     
      
      
      Brokerage
      ½ Pr. Cent.
     
     
      
      
      And for the Yearly paying off of 10 Pr Cent.
      
     
     
      
      
      To the House, of the Loan
      1 Pr. Cent
     
     
      B
      }
      To the Undertakers
      1 Pr. Cent
     
     
      C
      Brokerage
      ¼ Pr. Cent
     
    
   I had the Pleasure of half an Hours Conversation with Mr. Bowens, who desired me to consult with M. Blomberg and Send him my Conditions.
     A Gentleman of great Worth and Skill, advised me, not to give more than four Per Cent Interest. America, is willing, however, to give a just Interest, and all other reasonable Terms but She would not, like a young Spendthrift Heir, give any Thing, to get Money.
     I am Sorry to give you, So much Trouble, amidst the Sickness in your Family. But the Sickness of Several Persons, upon whom I depended, obliges me to do it, and to request your answer as Soon as convenient. With great Respect, your humble Servant
     
      John Adams
     
    